Carpinello, J.
(dissenting). Because we cannot say that the jury in this case “failed to give the evidence the weight it should be accorded,” we dissent from the majority’s conclusion that the verdict is against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495 [1987]). In conducting a weight of the evidence analysis, this Court cannot substitute itself for the jury and must accord great deference to every reasonable inference it could draw from the evidence, particularly given the jury’s opportunity to view the witnesses, hear their testimony and observe their demeanor (see id.). In short, “the verdict ‘must remain undisturbed unless the record reveals that it is clearly unsupported’ ” (People v Labar, 278 AD2d 522, 523 [2000], quoting People v Maxwell, 260 AD2d 653, 654 [1999], lv denied 93 NY2d 1004 [1999]).
In this case, we find it noteworthy that defendant chose to take the stand and be exposed to cross-examination by the People. While we certainly have the record of his testimony, we have no hint of his demeanor. There was no sign of forced entry at the scene of the fire. In addition, as conceded by the majority, the jury heard from two certified fire investigators, Richard Coleman from the City of Albany Fire Department and Thomas *939Mitchell, who had been retained by defendant’s insurer. Both investigators testified that, based upon their physical inspection of the subject premises, all accidental causes for the fire had been eliminated.
In this regard, we take specific exception to the majority’s conclusion that these experts did not “reasonably” exclude the possibility of an electrical fire. The precise origin of the fire, identified by a distinctive “V” burn pattern on the wall, was in a corner of the kitchen near the stove. Although the kitchen appliances referred to by the majority were indeed clustered in the corner of the kitchen where the fire originated, none was at the base of the distinctive “V” burn pattern depicted in the photographs admitted into evidence. Mitchell especially noted that the kitchen appliances such as the stove and refrigerator had been inspected by him, showed no sign of malfunction and had been eliminated as potential sources of the fire. With respect to the tripped circuit breakers, he observed that they could have been tripped simply by the heat of the fire. Critically, the sample of wood taken from the baseboard by Coleman at the origin of the fire subsequently tested positive for “medium petroleum distillate, examples of which are paint thinners, dry cleaning solvents, and some brands of charcoal starter fluid.” In addition, Mitchell noted an unusual burn pattern on the floor of the kitchen “consistent with something liquid burning across the surface of the floor.” Finally, an engineering examination of the electric heater, the existence of which was specifically mentioned by defendant, first in his 911 call and again upon being interviewed by Coleman at the scene of the fire, indicated that it was not the source of the fire.
Further proof at trial established that defendant was delinquent in his real property taxes, that gas service to the residence had been disconnected after a history of late payments and threatened shutoffs and that, shortly before the fire, his fire insurance coverage had been increased. Specifically, his insurance had been cancelled for nonpayment effective July 30, 2004. Subsequently, he obtained a new policy with $50,000 worth of structure coverage and no contents coverage. On October 15, 2004, a month prior to the fire, the structure coverage was increased to $65,000 and $31,000 in contents coverage was obtained. In our view, defendant’s financial motive, his opportunity to set the fire, expert testimony that petroleum distillate was found at the origin of the fire and evidence that no one else had access to the premises compel the conclusion that the jury’s verdict was adequately supported by the weight of the evidence (see People v Cushner, 46 AD3d 1121, 1123-1124 [2007], *940lv denied 10 NY3d 809 [2008]; People v Labor, supra). Accordingly, the judgment of conviction should be affirmed.
Cardona, P.J., concurs. Ordered that the judgment is reversed, on the facts, and indictment dismissed.